Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks filed on 11/8/2021 have been considered by the Examiner.
	Claims 1-16 and 18-20 have been amended. No claims have been canceled or added. Claims 1-20 are pending in the present application and an action of the merits follows.


 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1 and 13 describes the abstract idea of storing and maintaining, retrieving, and merging records. Specifically, claims 1 and 13 recite:
“storing and maintaining a first set of records in the database for a plurality of users, each record in the first set of records corresponding to a different user and including fields for a user name, contact information, and a goal of the user, the goal specifying at least one goal parameter; 
storing and maintaining a second set of records in the database for a plurality of health professionals, each record in the second set of records corresponding to a different health professional and including fields for a health professional name, one or more health programs offered by the health professional, and activities associated with the one or more health programs; 
providing a plan management software application at a user device associated with an account of a user of the plurality of users for the user to access the records stored for the user in the first set of records; 
identifying, in the second set of records, a set of matching records containing health programs that are determined to align with the at least one goal parameter stored for the user in the first set of records; 
eliminating, by applying a ranked list of factors to resolve conflicts between health programs aligned with the same goal parameter, at least one record from the set of matching records to identify an unresolved set of matching records; 
retrieving, from the database, an unresolved set of matched health programs generated from the unresolved set of matching records;Page 2 of 19 Appl. No. 15/511,156 Amdt. dated November 8, 2021 Response to Office Action of June 7, 2021 
automatically modifying at least one activity of the activities associated with the at least one selected health program, the at least one modified activity defined by associated program data of the at least one selected health program; 
automatically merging, by applying the ranked list of factors to resolve conflicts between health programs, the associated program data of the at least one selected health program of with associated program data of at least one other health program that is incorporated into a personalized electronic health plan associated with the user, the personalized electronic health plan containing merged activity data in which conflicts between the at least one activity defined by the associated program data of each incorporated health program are resolved;Page 2 of 16Appl. No. 15/511,156Response to Final Office Action of September 26, 2019”
	The steps of storing, providing, identifying, retrieving, modifying, and merging describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to maintain, retrieve, modify, and merge records. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claims 1 and 13 recite:
“a processor; 
a first communication link to a database; 
a second communication link to a network; andPage 5 of 16Appl. No. 15/511,156Amdt. dated March 24, 2020 
Response to Final Office Action of September 26, 2019a memory storage device, containing: 
a first set of instructions for execution on the processor to:
transmitting, over a network, the unresolved set of matched health programs to the user device for presentation within the plan management software application, each health program in the unresolved set of matched health programs being automatically presented in a ranked order based on the at least one goal parameter; 
receiving, from the user device over the network, a user selection provided to the plan management software application indicating a selection of at least one health program of the unresolved set of matched health programs; 
automatically transmitting the merged activity data of the personalized electronic health plan to the user device, the merged activity data of the personalized electronic health plan being used by a calendar application operating on the user device to automatically generate, by the user device, at least one calendar entry that triggers a corresponding at least one reminder of the at least one activity to remind the user to execute the at least one activity; and 
receiving, in real-time over the network, tracking data from the user device to track execution of the at least one activity in the personalized electronic health plan.” 
The limitations relating to receiving and transmitting data simply introduces insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, receiving data is mere data gathering, while generating and transmitting are interpreted as data output. The processor, communication links, network, database, storage device, and user device are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 17-18, 62-64, 122-124] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data receipt and output has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Additionally, the processor, communication links, network, database, storage device, and user device are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Dependent claim 2-5, 8-9, 11, 14-16, and 18-19 further describe the abstract idea of parent claims 1 and 13, while also reciting new additional elements. These additional elements and their respective claims are as follows:
Claims 2 and 14 recite “providing/generate… an interface for receiving feedback…; and for generating/generate audio, graphic, and video files…”
	Claims 3 and 15 recite “presenting/present a graphical user interface….; sending/send to the database…”
	Claims 4 and 16 recite “presenting/present a second GUI…”
	Claim 5 recites “outputting, by a speaker of the user device, a song…”
	Claim 8 and 18 recite “receiving/receive… instructions…;”
	Claims 9 and 19 recite “generating/generate a report…; transmitting/transmit the report…”
Claim 11 recites “presenting a second GUI providing details…; sending to the database…;”
The limitations relating to providing, presenting, sending, outputting, receiving, and transmitting simply introduce insignificant extra-solution activity. Specifically, receiving data is mere data gathering, while providing, generating, presenting, sending, outputting, and transmitting are interpreted as data output. Data receipt output has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Thus, these additional elements do not incorporate the abstract idea into practical application, nor do they recite an inventive concept.
Dependent claims 6-7, 10, 12, 17, and 20 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 6-7, 10, 12, 17, and 20 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Accordingly, claims 1-20 are directed to an abstract idea without significantly more. Therefore claims 1-20 are rejected under 35 U.S.C. § 101.


               
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-4, 7-9, 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tilenius (U.S. Patent Application Publication No. 20150025997) in view of Johnston (U.S. Patent Application Publication No. 20070233730), Oswald (U.S. Patent Application Publication No. 20140316801)  and Yanev (U.S. Patent Application Publication No. 20130337974).
Regarding claim 1, Tilenius teaches a computer-implemented method for managing records in a database of services provided by health professionals, comprising: 
storing and maintaining a first set of records in the database for a plurality of users, each record in the first set of records corresponding to a different user and including fields for a user name, contact information, and a goal of the user, the goal specifying at least one goal parameter [P 32, 45, 54-56, 87] (Tilenius teaches storing and maintaining user profile profiles/accounts, which are interpreted as a first set of records, in a database of a data store, the profile including goals (P 54), a name (P 87), and contact information (P 45); Tilenius also teaches that goals may include parameters such as weight, calories consumed, or time exercising);
storing and maintaining a second set of records in the database for a plurality of health professionals, each record in the second set of records corresponding to a different health professional and including fields for a health professional name, one or more health programs offered by the health professional [P 50, 85, 104, Fig. 5A-5B], (Tilenius teaches storing and maintaining coach profiles/accounts, which is interpreted as corresponding to the second set of records taught above, in a database of a data store, which includes coach names (P 104, Fig. 5A-5B); Tilenius also teaches coaching expertise areas offered by each coach, such as weight loss, muscle building, etc., which are interpreted as health programs); 
providing a plan management software application at a user device associated with an account of a user of the plurality of users for the user to access the records stored for the user in the first set of records [P 41, 45] (Tilenius teaches an account module, which is interpreted as a plan management software application, on a user device which allows consumers or users to access and manage their account information); 
identifying, in the second set of records, a set of matching records containing health programs that are determined to align with the at least one goal parameter stored for the user in the first set of records [P 57] (Tilenius teaches selecting coach for the user that match the user’s goals); 
eliminating, by applying a list of factors to resolve conflicts between health programs aligned with the same goal parameter, at least one record from the set of matching records to identify an unresolved set of matching records [P 104] (Tilenius teaches identifying matching coach records based on user goals as well as user preferences, such as location, gender, age, etc. which are interpreted as a list of factors to resolve conflicts based on Applicant’s Spec P 91); 
automatically modifying at least one activity of the activities associated with the at least one selected health program, the at least one modified activity defined by associated program data of the at least one selected health program [P 49] (Tilenius teaches modifying activities, which are interpreted as corresponding to the activities of the health plans taught above, based on user goals); 
each health program in the unresolved set of matched health programs being automatically presented in a ranked order based on the at least one goal parameter [P 104] (Tilenius teaches ranking coach records, which include each coach’s program, for presentation to the user based on the user’s goals); 
Tilenius may not explicitly teach:
ranked (describing the list of factors)
However, Johnston teaches:
ranked (describing the list of factors) [P 105, 109, 242, 293] (Johnston teaches a search engine, which is interpreted as corresponding to the software and method taught above, that ranks certain search criteria or attributes, which is interpreted as the list of factors taught above, in order of importance to narrow searches; Johnston also teaches in P 302 that this engine may be applied to health plans)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Methods, systems, and computer program products for facilitating user interaction with customer relationship management, auction, and search engine software using conjoint analysis as taught by Johnston with the Social coaching system taught by Tilenius with the motivation of improving recommendation results [Johnston P 102].
Tilenius and Johnston may not explicitly teach:
and activities associated with the one or more health programs 
retrieving, from the database, an unresolved set of matched health programs generated from the unresolved set of matching records 
transmitting, over a network, the unresolved set of matched health programs to the user device for presentation within the plan management software application, 
receiving, from the user device over the network, a user selection provided to the plan management software application indicating a selection of at least one health program of the unresolved set of matched health programs;
automatically merging, by applying the list of factors to resolve conflicts between health programs, the associated program data of the at least one selected health program with associated program data of at least one other health program that is incorporated into a personalized electronic health plan associated with the user, the personalized electronic health plan containing merged activity data in which conflicts between the at least one activity defined by the associated program data of each incorporated health program are resolved; 
automatically transmitting the merged activity data of the personalized electronic health plan to the user device, 
receiving, over the network, tracking data from the user device to track execution of the at least one activity in the personalized electronic health plan.
However, Oswald teaches:
and activities associated with the one or more health programs [P 15, 26, 33] (Oswald teaches a database for storing records comprising plans, which are interpreted as corresponding to the health programs taught above, and that these plans comprise of health-related activities)
retrieving, from the database, an unresolved set of matched health programs generated from the unresolved set of matching records [P 35-36, Claim 1] (Oswald teaches identifying plans that best match a user’s request criteria and account information and retrieving said plans from the database)
transmitting, over a network, the unresolved set of matched health programs to the user device for presentation within the plan management software application [P 35, Claim 1] (Oswald teaches providing plans that match the user’s criterion to the user upon log-in to an account), 
receiving, from the user device over the network, a user selection provided to the plan management software application indicating a selection of at least one health program of the unresolved set of matched health programs [Fig. 2, P 35] (Oswald teaches that the user may browse and select plans);
automatically merging, by applying the list of factors to resolve conflicts between health programs, the associated program data of the at least one selected health program with associated program data of at least one other health program that is incorporated into a personalized electronic health plan associated with the user, the personalized electronic health plan containing merged activity data in which conflicts between the at least one activity defined by the associated program data of each incorporated health program are resolved [P 26, 35-39, claim 1, Fig. 3A] (Oswald teaches storing the data related to user-selected plans as associated with the user in the database in order to track user progress, which is interpreted as automatically merging the selected plans into a personalized electronic health plan associated with the user; Oswald also teaches in P 35 that plans are retrieved from the database based on user criteria, which is interpreted as corresponding to the list of factors taught above); 
automatically transmitting the merged activity data of the personalized electronic health plan to the user device [P 35, Fig. 2] (Oswald teaches providing retrieved plans to the user/client device), 
receiving, over the network, tracking data from the user device to track execution of the at least one activity in the personalized electronic health plan [Abstract, P 29] (Oswald teaches receiving data related to the user’s progress towards the completion of tasks within the selected plan over a network).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method for increasing user engagement with health as taught by Oswald with the method taught by Tilenius and Johnston with the motivation of increasing user engagement in health-related plans and programs, thereby improving health and reducing healthcare cost [Oswald, P 2-3].
Tilenius, Johnston, and Oswald may not explicitly teach:
the merged activity data of the personalized electronic health plan being used by a calendar application operating on the user device to automatically generate, by the user device, at least one calendar entry that triggers a corresponding at least one reminder of the at least one activity to remind the user to execute the at least one activity; and 
in real-time (in the second receiving limitation)
However, Yanev teaches:
the merged activity data of the personalized electronic health plan being used by a calendar application operating on the user device to automatically generate, by the user device, at least one calendar entry that triggers a corresponding at least one reminder of the at least one activity to remind the user to execute the at least one activity [Fig. 2, P 57, 69-70] (Yanev teaches a scheduling module, which is interpreted as the calendar application, executing on a personal wellness device, which is interpreted as the user device, for scheduling exercises in a user calendar based on information in an exercise regimen, which is interpreted as activity data of the health plan, and generating alerts, which are interpreted as reminders, for said exercises); and 
in real-time (in the second receiving limitation) [P 78] (Yanev teaches receiving health data in real time)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Personal wellness management platform as taught by Yanev with the method taught by Tilenius, Johnston, and Oswald with the motivation of reminding users it complete tasks and collecting real-time data, thereby ensuring user compliance to suggested plans and collecting the most up-to-date data, improving the accuracy of outcomes.
Regarding claim 3, Tilenius, Johnston, Oswald, and Yanev teach the computer-implemented method for managing records in a database as claimed in claim 1, further comprising:
presenting a graphical user interface (GUI) of the plan management software application on a display of the user device associated with the account of the user to provide details of the unresolved set of matched health programs [Figs. 3A-3B, P 28, 38] (Oswald teaches displaying details regarding available plans to a client; Oswald also teaches that a client is a user device such as a computer, laptop, smartphone, etc.); 
sending to the database data on the at least one selected health program of the unresolved set of matched health programs [P 39] (Oswald teaches storing the selected plan in the database); and 
associating the at least one selected health program of the unresolved set of matched health programs with the first set of records [P 39] (Oswald teaches associated the selected plan with the user in the database, and therefore teaches associated the selected plan with the first set of records).
Obviousness for combining the teachings of Tilenius, Johnston, Oswald, and Yanev is discussed above for claim 1 and is incorporated herein.
Regarding claim 4, Tilenius, Johnston, Oswald, and Yanev teach the computer-implemented method for managing records in a database as claimed in claim 3, further comprising: 
presenting a second GUI on the device of the user device associated with the account of the user to provide details of the at least one activity associated with the at least one selected health program at times relating to the said at least one activity [P 52-67] (Oswald teaches displaying on the dashboard additional details regarding the tasks of a routine to be completed each data, which can be considered times relating to the activities).
Obviousness for combining the teachings of Tilenius, Johnston, Oswald, and Yanev is discussed above for claim 1 and is incorporated herein.
Regarding claim 7, Tilenius, Johnston, Oswald, and Yanev teach the computer-implemented method for managing records in a database as claimed in claim 1, further comprising: 
tracking completion data of the at least one activity [P 52-66] (Oswald teaches determining a percent completion of activities).
Obviousness for combining the teachings of Tilenius, Johnston, Oswald, and Yanev is discussed above for claim 1 and is incorporated herein.
Regarding claim 11, Tilenius, Johnston, Oswald, and Yanev teach the computer-implemented method for managing records in a database as claimed in claim 1, further comprising: 
presenting a second GUI on the display of the user device associated with the account of the user to provide details of the unresolved set of matched programs [Figs. 3A-3B, P 28, 33, 38] (Oswald teaches ; 
sending, to the database, data on the at least one selected health program [P 39] (Oswald teaches storing the selecting plan in the database); 
creating and maintaining a third set of records in the database for the user, the third set of records including the at least one selected health program [P 39] (Oswald teaches storing the selected plan in a database in association with the user; this can be considered creating and maintaining a third set of records in the database) and
health professional records associated with the at least one selected health program [P 32, 105-106] (Tilenius teaching receiving a selection of a coach and assigning the coach to the user; Tilenius also teaches that user inputs may be stored to data records and thus teaching creating and maintaining a third set of records that include health professional records). 
Obviousness for combining the teachings of Tilenius, Johnston, Oswald, and Yanev is discussed above for claim 1 and is incorporated herein.
Regarding claim 12, Tilenius, Johnston, Oswald, and Yanev teach the computer-implemented method for managing records in a database as claimed in claim 11, wherein: 
parameters of the unresolved set of matched health programs are set by a health coach account having access to the first set of records for the plurality of users to the second set of records for the plurality of health professionals in the database [Fig. 12, P 44, 87] (Tilenius teaches that coaches my access client information and may request clients track certain metrics as exemplified in Fig. 12; Tilenius also teaches that coaches may request data regarding both users and other coaches via their account).
Regarding claim 13, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.  See Oswald P 18-19 for a processor, database, and memory.
Regarding claim 15, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 16, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tilenius (U.S. Patent Application Publication No. 20150025997) in view of Johnston (U.S. Patent Application Publication No. 20070233730), Oswald (U.S. Patent Application Publication No. 20140316801) and Yanev (U.S. Patent Application Publication No. 20130337974) as applied to claim 1 above, and further in view of Hamilton (U.S. Patent Application Publication No. 20100048356).
Regarding claim 2, Tilenius, Johnston, Oswald, and Yanev teach the computer-implemented method for managing records in a database as claimed in claim 1, further comprising: 
providing through the network an interface for receiving feedback data from any of the plurality of health professionals [P 28-29, 95] (Tilenius teaches that a user may receive feedback from coaches including comments, advice, suggestions, etc. regarding a the user’s progress in the reaching their health goals via a user device) and  
third party members in the network on the at least one selected health program [Figs. 6 & 14, P 42] (Tilenius teaches that teammates, which may be considered third party members to the user, may communicate via a messaging module, and the message may contain feedback as exemplified by Fig. 14)
Tilenius, Johnston, Oswald, and Yanev may not explicitly teach:
for generating audio, graphic and video files associated with the at least one selected health program in a graphical user interface (GUI).
However, Hamilton teaches:
for generating/generate audio, graphic and video files associated with the at least one selected health program in a graphical user interface (GUI) [abstract] (Hamilton teaches an interface in which exercise instructions may be presented to the user in the form of audio, video, and video game graphics).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and apparatus for integrating physical exercise and interactive multimedia as taught by Hamilton with the method taught by Tilenius, Johnston, Oswald, and Yanev with the motivation of promoting health and wellness, appealing to those with modern lifestyles, and making health and exercise readily available [Hamilton, P 6].
Regarding claim 14, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tilenius (U.S. Patent Application Publication No. 20150025997) in view of Johnston (U.S. Patent Application Publication No. 20070233730), Oswald (U.S. Patent Application Publication No. 20140316801) and Yanev (U.S. Patent Application Publication No. 20130337974) as applied to claim 1 above, and further in view of Johnson (U.S. Patent Application Publication No. 20100273610).
Regarding claim 5, Tilenius, Johnston, Oswald, and Yanev may not explicitly the computer-implemented method for managing records in a database as claimed in claim 4, wherein: 
a reminder is generated by outputting, by a speaker of the user device a song associated with the at least one activity when the at least one activity is to be conducted, wherein the second set of records contains details linking the song to the activity.
However, Johnson teaches the computer-implemented method for managing relationships among records in a database as claimed in claim 4, further comprising: 
a reminder is generated by outputting, by a speaker of the user device a song associated with the at least one activity when the at least one activity is to be conducted, wherein the second set of records contains details linking the song to the activity [P 185, 193] (Johnson teaches playing particular songs during particular workouts; Johnson also teaches that workouts and corresponding playlists may be stored in a database which is interpreted as corresponding to the second set of records taught above).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Training program and music playlist generation for athletic training as taught by Johnson with the method taught by Tilenius, Johnston, Oswald, and Yanev with the motivation of improving an athlete’s endurance and enjoyment of physical activity [Johnson, P 4].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tilenius (U.S. Patent Application Publication No. 20150025997) in view of Johnston (U.S. Patent Application Publication No. 20070233730), Oswald (U.S. Patent Application Publication No. 20140316801) and Yanev (U.S. Patent Application Publication No. 20130337974) as applied to claim 1 above, and further in view of Bousamra (U.S. Patent Application Publication No. 20120286953).
Regarding claim 6, Tilenius, Johnston, Oswald, and Yanev teach the computer-implemented method for managing records in a database as claimed in claim 4, further comprising: 
tracking telemetrics using sensors integrated into a user monitoring device to provide usage details imparted by the user while executing the at least one [P 68] (Oswald teaches health monitoring devices that are able to communicate data to the system, such as a phone or exercise machine that is capable of providing the amount of time a user worked out).
Obviousness for combining the teachings of Oswald, Tilenius, and Yanev is discussed above for claim 1 and is incorporated herein.

wherein the telemetrics tracking is initiated upon the user monitoring device receiving an activation message, the activation message being received at a time when the at least one activity is to be conducted.
However, Bousamra teaches:
wherein the telemetrics tracking is initiated upon the user monitoring device receiving an activation message, the activation message being received at a time when the at least one activity is to be conducted [P 65, 89-90, 125] (Bousamra teaches prompting for and measuring patient data according to a schedule of when a user should be performing a specific task, such as fasting, sleeping, or exercising; the prompts are interpreted as activation messages).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Dynamic data collection as taught by Bousamra with the method taught by Tilenius, Johnston, Oswald, and Yanev with the motivation of improving user compliance [Bousamra, P 105].

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tilenius (U.S. Patent Application Publication No. 20150025997) in view of Johnston (U.S. Patent Application Publication No. 20070233730), Oswald (U.S. Patent Application Publication No. 20140316801) and Yanev (U.S. Patent Application Publication No. 20130337974) as applied to claim 1 above, and further in view of Friedlander (U.S. Patent No. 7792783).
Regarding claim 8, Tilenius, Johnston, Oswald, and Yanev teach the computer-implemented method for managing records in a database as claimed in claim 7, further comprising: 
comparing the first and second sets of records in the database and the completion data to identify a modification to at least on activity of the activities associated with the at least on selected health program, wherein the modification provides a shortened path to completion of the at least one activity [claim 3, P 72-73, 97-99] (Tilenius teaches a recommendation module that analyzes user data (which is stored in the first set of records) and activities (which are stored in the second set of records) in order to identify potential changes to behavior, exercise, diet, etc., to achieve user goals; Tilenius also teaches updating the record with a goal of the user in response to the completion of an activity); 
receiving, from the user device, instructions provided to the plan management software application for the modification to the at least one activity [P 125] (Tilenius teaches communicating machine-readable instructions within the system); and 
updating, in the second set of records stored in the database, the at least on selected health program to include the instructed modifications to the at least one activity [claim 3] (Tilenius teaches updating the record).
Tilenius, Johnston, Oswald, and Yanev may not explicitly teach:
utilizing semantic representations of activity data
However, Friedlander teaches:
utilizing semantic representations of activity data [Col 6 L 55- Col 7 L 3, Col 8 L 6-8]
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for semantic normalization of healthcare data to support derivation conformed dimensions to support static and aggregate valuation across heterogeneous data sources as taught by Friedlander with the method/server taught by Tilenius, Johnston, Oswald, and Yanev, and one would have been motivated to combine to improve data processing [Friedlander, Col 1 L 44-54].
Regarding claim 9, Tilenius, Johnston, Oswald, and Yanev teach the computer-implemented method for managing records in a database as claimed in claim 8, further comprising: 
generating a report providing details of the modification to the at least one activity [P 97-99] (Tilenius teaches presenting the recommendation to the coach, which can be considered generating a report); and
transmitting the report to at least one account of a health care professional in the second set of records [P 97-99] (Tilenius teaches presenting the recommendation to the coach).
Regarding claim 10, Tilenius, Johnston, Oswald, and Yanev may not explicitly teach the computer-implemented method for managing records in a database as claimed in claim 1, wherein the step identifying, in the second set of records, a set of matching records containing health programs that that are determined to align with the at least one goal parameter stored for the user in the first set of records comprises: 
applying a normalization analysis against the second set of records, the normalization analysis comprising minimizing redundancy and dependency among fields in the second set of records for the one or more health programs and mapping terms included therein to a standard canonical term. 
However, Friedlander teaches the computer-implemented method for managing relationships among records in a database as claimed in claim 7, wherein the step of retrieving, from the database, a set of records corresponding to the health programs in the second set of records that match the at least one goal parameter in the first set of records comprises: 
applying a normalization analysis against the second set of records, the normalization analysis comprising minimizing redundancy and dependency among fields in the second set of records for the one or more health programs and mapping terms included therein to a standard canonical term [Col 6 L 55- Col 7 L 3, Col 8 L 6-8, Col 14 L 52-61] (Friedlander teaches using semantic normalization to standardize data to fit a target format or standard type of unit).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for semantic normalization of healthcare data to support derivation conformed dimensions to support static and aggregate valuation across heterogeneous data sources as taught by Friedlander with the method/server taught by Tilenius, Johnston, Oswald, and Yanev, and one would have been motivated to combine because records of differing standards, protocols, and formats 
Regarding claim 18, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8. 
Regarding claim 19, the claim is analogous to claim 9, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9. 
Regarding claim 20, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tilenius (U.S. Patent Application Publication No. 20150025997) in view of Johnston (U.S. Patent Application Publication No. 20070233730), Oswald (U.S. Patent Application Publication No. 20140316801) and Yanev (U.S. Patent Application Publication No. 20130337974) as applied to claim 1 above, and further in view of Johnson (U.S. Patent Application Publication No. 20100273610) and Bousamra (U.S. Patent Application Publication No. 20120286953).
Regarding claim 17, Tilenius, Johnston, Oswald, and Yanev teach the server as claimed in claim 16, wherein the first set of instructions contains further instructions for execution on the processor to: 
track telemetrics using sensors integrated into a user monitoring device to provide usage details imparted by the user while executing the at least one activity [P 68] (Oswald teaches health monitoring devices that are able to communicate data to the system, such as a phone or exercise machine that is capable of providing the amount of time a user worked out). 
Obviousness for combining the teachings of Oswald, Tilenius, and Yanev is discussed above for claim 1 and is incorporated herein.
Tilenius, Johnston, Oswald, and Yanev may not explicitly teach:
generate a reminder by outputting, at a speaker of the user device, a song associated with the at least one activity when the at least one activity is to be conducted, wherein the second set of records contains details linking the song to the at least one activity;
However, Johnson teaches  
generate a reminder by outputting, at a speaker of the user device, a song associated with the at least one activity when the at least one activity is to be conducted, wherein the second set of records contains details linking the song to the at least one activity [P 185, 193] (Johnson teaches playing particular songs during particular workouts; Johnson also teaches that workouts and corresponding playlists may be stored in a database which is interpreted as corresponding to the second set of records taught above).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Training program and music playlist generation for athletic training as taught by Johnson with the method taught by Tilenius, Johnston, Oswald, and Yanev with the motivation of improving an athlete’s endurance and enjoyment of physical activity [Johnson, P 4].
	Tilenius, Johnston, Oswald, Yanev and Johnson may not explicitly teach:
wherein the telemetrics tracking is initiated upon the user monitoring device receiving an activation message, the activation message being received at a time when the at least one activity is to be conducted.
However, Bousamra teaches:
wherein the telemetrics tracking is initiated upon the user monitoring device receiving an activation message, the activation message being received at a time when the at least one activity is to be conducted [P 89-90] (Bousamra teaches measuring patient data according to a schedule of when a user should be performing a specific task, such as fasting, sleeping, or exercising).
.


Response to Arguments
	Applicant’s arguments filed 11/8/2021 have been fully considered. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/8/2021.

35 U.S.C. 101 Arguments
1.	Regarding Applicant’s arguments that the abstract idea is integrated into practical application [Applicant Remarks Pg. 12-13], Examiner respectfully disagrees. Additional elements in the present claims analyzed in Step 2A Prong Two include limitations relating to receiving, generating, and transmitting data, as well as the processor, communication links, network, database, storage device, and user device. The limitations relating to receiving, generating, and transmitting data simply introduces insignificant extra-solution activity. The processor, communication links, network, database, storage device, and user device are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Thus, the additional elements do not integrate the abstract idea into practical application.
Regarding Applicant’s remarks that the identifying and eliminating limitations incorporate the abstract idea into practical application because it “reduces the amount of health programs that would otherwise be presented to the user at the user device” to “reduce data throughput to the user device to thereby improve the performance, responsiveness and functioning of the user device” [Applicant Remarks Pg. 12-13], Examiner respectfully reminds Applicant that practical application analysis is one of additional elements only. The above-mentioned limitations are considered part of the abstract idea, and thus cannot integrate the abstract idea into practical application. Examiner also respectfully points to MPEP 2106.05(a) which states “If it is asserted that the invention improves upon conventional functioning of a computer… a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of 
	Regarding Applicant’s remarks that the automatically merging limitation incorporates the abstract idea into practical application because it may “reduce storage requirements at the user’s device… thereby improving performance, responsiveness, and functioning of the user device” [Applicant Remarks Pg. 13], Examiner again respectfully submits that the above-mentioned limitations are considered part of the abstract idea, and thus cannot integrate the abstract idea into practical application. Additionally, Examiner once again submits that the alleged improvement is not supported in the present Spec.
It is for at least the reasons discussed above that the abstract idea is not integrated into practical application.
2.	Regarding Applicant’s Step 2B arguments that the additional elements recite significantly more than the alleged abstract idea [Applicant Remarks Pg. 14], Examiner respectfully disagrees. As mentioned above, additional elements in the present claims analyzed in Step 2A Prong Two include limitations relating to receiving, generating, and transmitting data, as well as the processor, communication links, network, database, storage device, and user device. Data receipt and output has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Additionally, the processor, communication links, network, database, storage device, and user device are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, the additional elements do not recite an inventive concept.

	It is for at least the reasons discussed above that claims 1-20 remain rejected under 35 USC 101.

35 U.S.C. 103 Arguments
3.	“Examiner had conceded in the previous Office Action mailed October 13, 2020, that Oswald, Tilenius, and Yanev all fail to teach or suggest the idea of automatically merging the associated program data of the at least on selected health program of the set of matched health programs into a personalized elect4ronic health plan associated with the user” [Applicant Remarks Pg. 15], Examiner first respectfully submits that the previous correspondence dated 10/13/2020 recites “Oswald, Tilenius, and Yanev may not explicitly teach…” Secondly, Examiner respectfully submits that the change in references used was done in response to an amendment to the relevant limitation. Lastly, Examiner respectfully submits that prosecution restarts with continued examination. In light of these facts, Examiner respectfully submits that the present and previous rejections are proper.
4.	Regarding Applicant’s remarks that Oswald doesn’t teach merging, but rather only teaches storing [Applicant Remarks Pg. 15-16], Examiner respectfully disagrees and reminds applicant that the claims are examined using broadest reasonable interpretation. The present claim, as written, recites “automatically merging… the associated programs data of the at least on selected program with associated program data of at least one other health program that is incorporated into a personalized 
5.	 Regarding Applicant’s remarks that Oswald does not teach the merging limitation and merged activity data as amended [Applicant Remarks Pg. 16-17], Examiner respectfully points to the argument labelled 4 above regarding why the plans and corresponding data are interpreted as merged.
6.	Regarding Applicant’s Remarks addressing the newly added identifying and eliminating limitations [Applicant Remarks Pg. 17-18], Examiner respectfully submits that the independent claims are now rejected over Tilenius (U.S. Patent Application Publication No. 20150025997) in view of Johnston (U.S. Patent Application Publication No. 20070233730), Oswald (U.S. Patent Application Publication No. 20140316801) and Yanev (U.S. Patent Application Publication No. 20130337974). Specifically regarding the above-mentioned limitations, Tilenius is relied on to teach identifying a set of matching records because Tilenius teaches selecting coaches, which are stored in the second set of records with corresponding programs, that match the user’s goals [P 57]. Tilenius is also relied on to teach eliminating records based on a list of factors because Tilenius teaches matching records based on goals but also user preferences, which are interpreted as the list of factors [P 104]. Newly referenced Johnston is relied on to teach ranked lists of factors because Johnston teaches ranked search criteria for health programs [P 105, 109, 242, 293]. Thus, the combination of references teaches the amendment independent claims.
7.	Regarding Applicant’s remarks addressing claim 9 [Applicant Remarks Pg. 18], based on the argued limitation Examiner assumes Applicant is meant to refer to claim 8. In light of the amendments, Examiner relies on Tilenius to teach comparing user data (first set of records) and activities (second set 
8.	Regarding Applicant’s remarks addressing claim 10 [Applicant Remarks Pg. 18-19], Examiner relies on Friedlander to teach using semantic normalization to standardize data to fit a target format or standard type of unit [Col 6 L 55- Col 7 L 3, Col 8 L 6-8, Col 14 L 52-61]. Thus, the combination of references teaches the claim.
	It is for at least the reasons discussed above that claim 1-20 remain rejected under 35 USC 103.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Damani (U.S. Patent No. 9852266) teaches systems and methods for developing personalized health programs based on user-specific data.
Bosworth (U.S. Patent Application Publication No. 20100280838) teaches systems and methods for providing health coach services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626